James G. Sweeney, Esq. Town Attorney, Monroe
The Town of Monroe by local law has authorized the location of mobile-home parks in certain areas of the town upon issuance of a special permit, provided that the proposed park is not within 1500 feet of another mobile-home park. You ask that we interpret your local law to determine whether the restriction includes a mobile-home park located in a village but within 1500 feet of the proposed park. Second, you ask whether a local law so construed, implements a legitimate zoning purpose.
Towns may adopt zoning regulations and establish districts for zoning purposes (Town Law, §§ 261, 262). The regulations and districts apply only to that part of the town which is outside of villages or cities (ibid.). The authorized purposes of zoning regulations include the prevention of overcrowding of land and undue concentration of population, the lessening of congestion in the streets, the assurance of adequate provision of public services and the promotion of the health and welfare (id., § 263). Although a town may not regulate land in a village, there is no statutory prohibition against establishment of zoning standards which take into consideration conditions in a village. A towncan, in our opinion, through provision in its zoning regulations, preclude location of mobile-home parks within 1500 feet of another park, wherever located. (Cf. 1969 Op Atty Gen 40 [copy enclosed] which concludes that under section 265 of the Town Law, owners of land within the linear footage requirements of the section may protest a zoning amendment whether their property is within or outside the town.)
The 1500 foot limitation would, in effect, permit zoning and development in another municipality to control development in the town. However, through cooperation with adjoining municipalities, zoning of mobile-home parks could be planned to meet both local and regional needs.
Regarding your other question, this office does not construe local laws, since that is a matter of the intent of the local legislative body faced with local conditions. We hope that the guidance provided herein will be of assistance to you.